IN THE UNITED sTATEs DisTRiCT COURT F § § §§ 53
FOR THE DISTRICT OF MONTANA ' m
BILLINGS DIVISION mm 2 8 2019

C|erk. U S Dastr:ci Couli
District OI Montana

l\/IIGUEL ANGEL REYNAGA Bd'HmQS
HERNANDEZ, CV lS-40-BLG-SPW

Plaintiff,
ORDER RESETTING TRIAL
vs.

DERREK SKINNER, in his individual
capacity, and PEDRO HERNANDEZ,
in his individual capacity,

Defendants.

 

 

Upon the Court’s Own Motion,

IT IS HEREBY ORDERED that the jury trial presently set for Monday,
July 22, 2019 at 9:00 a.m. is VACATED.

IT IS FURTHER ORDERED that the jury trial is RESET for Monday,
July 29, 2019 at 9:00 a.m.

FURTHER, all ether dates and deadlines outlined in the Court’s Scheduling
Order of May 31, 2018 (Doc. 30) remain in full force and effect

The Clerk Of Court is directed to notify the parties of the making of this
Order.

\j/\_/
DATED the QEX day ofl\/larch, 2019¢1”’”/”€ fp wa

’sUSAN P. WATTERS
United States District Judge

 

